Title: Act concerning the Appointment of Sheriffs, [28 December] 1784
From: Madison, James
To: 


[28 December 1784]
Be it enacted by the General Assembly that if the Justices of the peace for any County within This CommonWealth shall fail to nominate persons for Sheriff according to the periods prescribed by Law every Justice so neglecting his Duty shall forfeit and pay the sum of  pounds & more over shall be subject to be displaced by the Governor & Council. If any person hereafter to be appointed Sheriff of any County shall fail to give Bond in  months after his appointment the Clerk of the Court shall within one month thereafter transmit to the Governor for the time being a certificate of such neglect or failure under the penalty of  pounds. If any person hereafter to be nominated Sheriff of a County shall fail to make application to the Governor for a Commission within  month after such nomination the Governor with the advice of the Council shall and may commission any Justice of the Peace of the said County to be Sheriff of the same.
And be it farther enacted that no under Sheriff shall continue in Office more than two Years.

